Citation Nr: 0908450	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at the Providence St. Vincent Medical 
Center on October 7, 2006. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 decisions of the Medical 
Administration Service (MAS) of the Portland VAMC, that 
denied payment or reimbursement of private medical expenses 
incurred on October 7, 2006.

In November 2008, the Veteran testified at a hearing at the 
VA Regional Office (RO) in Seattle, Washington, before the 
undersigned; a copy of the transcript is associated with the 
record.  Prior to and during that hearing, the Veteran 
submitted additional evidence, along with a waiver of initial 
RO review.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Veteran seeks payment or reimbursement for expenses 
incurred at the Providence St. Vincent Medical Center on 
October 7, 2006, following transfer from Ocean Beach Hospital 
with a diagnosis of myocardial infarction.  Specifically, in 
a  private consultation report dated October 7, 2006, the 
consulting physician indicated that the Veteran was diverted 
from the "VA Hospital due to lack of beds at the time of 
transfer.  In various statements and during his hearing 
testimony, the Veteran and his representative claim that the 
Veteran asked the ambulance service to take him to the 
Portland VAMC but was told that the VAMC would not accept him 
because of lack of space and, therefore, the VA should 
reimburse him for treatment at Providence St. Vincent Medical 
Center on October 7, 2006, to include that rendered by G. M. 
W., M.D.

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's request for 
reimbursement of private medical expenses has not been 
accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  
However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
MAS).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Here, the claims file reflects that, in letters dated 
November 27, 2006, the date of the denial of the medical 
reimbursement claims for the veteran's treatment on 
October 7, 2006, the VAMC notified the Providence St. Vincent 
Medical Center and Dr. G. M. W. of what information and 
evidence is necessary to substantiate claims for 
reimbursement of unauthorized private medical expenses under 
the provisions of 38 U.S.C.A. § 1725.  However, the VAMC did 
not inform the Veteran of what information and evidence is 
necessary to substantiate claims for reimbursement of private 
medical expenses under the provisions of 38 U.S.C.A. § 1725 
and its accompanying regulations-38 C.F.R. §§ 17.1000-
17.1008-or what information and evidence VA would seek to 
provide and what information and evidence the Veteran was 
expected to provide.  This should be done on remand.

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994); see 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of 
General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" 
has indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VAOPGCPREC 1-95 at 8-9 (March 31, 1995).  Thus, 
as a general matter, the admission of a veteran at a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 
539, 541 (1997). 

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.
  
The VA also has a duty to assist claimants in the development 
of facts pertinent to their claims and VA must accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In the instant case, the VAMC characterized the issue, in a 
conclusory manner, as denial of inpatient care rendered by 
Providence St. Vincent Medical Center in Portland, Oregon, 
and Columbia Cardiology of Portland, Oregon.  There is no 
evidence of fact finding regarding the claimed unavailability 
of beds at the time of transfer from Ocean Beach Hospital to 
the Providence St. Vincent Medical Center-no VA medical 
records for October 7, 2006 have been associated with the 
record.  Nor is there evidence from Ocean Beach Hospital 
showing that the veteran's condition had stabilized, as no 
medical records from this private hospital have been 
obtained.  Thus, additional development is warranted.

With regard to unauthorized treatment for emergency services 
for nonservice-connected conditions in non-VA facilities, the 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA hospital 
facility to those veterans who meet nine pre-conditions.  38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) the emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) a 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) any care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) the 
Veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) the Veteran is 
financially liable to the non-VA provider(s) of the emergency 
treatment; (7) the Veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
the Veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) the Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.  To be eligible for payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities, the Veteran has to satisfy 
all nine conditions.  Here, the veteran's claim was denied 
based on the forth condition, provision 38 C.F.R. § 
17.2002(d), which provides that the medical emergency lasts 
only until the time the Veteran becomes stable.  The VAMC did 
not point to any evidence of record reflecting that the 
Veteran was stable nor discuss the requirement that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  38 C.F.R. § 
17.2002(c).  The Board finds that MAS' basis for denial is 
premature as the issue of whether treatment was authorized by 
VA because of the unavailability of beds at the VAMC at the 
time of transfer from Ocean Beach Hospital to the Providence 
St. Vincent Medical Center must first be decided.

Accordingly, the case is REMANDED for the following action:

1.  The MAS should send a letter to the 
Veteran and his representative that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate his claims for 
reimbursement of private medical expenses 
incurred on October 7, 2006, under the 
provisions of 38 U.S.C.A. § 1725.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on his 
behalf.  In particular, the letter should 
specifically enumerate the nine pre-
conditions listed in 38 C.F.R. § 17.1002 
and note that all nine must be met to 
warrant reimbursement of expenses.  

The letter should also clearly explain to 
the Veteran and his representative that 
he has a full one-year period to respond 
(although VA may decide the claim(s) 
within the one-year period).

2.  The MAS should obtain any additional 
evidence needed to decide the appeal and 
associate it with the record, to include, 
but not limited to competent evidence of: 
whether any VA or other federal facility 
was available; whether the treatment was 
for emergency care, that is, whether the 
veteran's condition had stabilized at the 
time of transfer from Ocean Beach 
Hospital; whether VA pre-authorized 
treatment for the Veteran at a non-VA 
hospital, that is, the Providence St. 
Vincent Medical Center, on October 7, 
2006 (by obtaining copies of any VA 
medical records and notes and MAS records 
pertaining to the Veteran dated between 
October 1, 2006 and October 10, 2006); 
whether the Veteran was financially 
liable to the provider of the emergency 
treatment for that treatment; and whether 
the Veteran had coverage under a health-
plan contract for payment or 
reimbursement, in whole or in part, for 
the treatment he received at the 
Providence St. Vincent Medical Center.  
Documentation should include copies of 
Ocean Beach Hospital records for October 
7, 2006 and of VA medical records within 
the week before and the week after 
October 7, 2006, discussing the 
availability of beds to accommodate the 
Veteran.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
MAS should readjudicate the veteran's 
reimbursement claims in light of any 
additional evidence obtained.  If any 
determination remains unfavorable to the 
Veteran, then he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

